Exhibit 10.1

 

** CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “COMMISSION”)

AGREEMENT FOR THE MANUFACTURING & SUPPLY OF VLU5 PRODUCTS

 

1. PARTIES & EFFECTIVE DATE

AGREEMENT (this “Agreement”), effective 1 January 2008 (“Effective Date”) is
made between: Plextek Limited, a company registered in England (No. 2305889) and
having its registered office at London Road, Great Chesterford, Essex, CB10 1NY,
UK (“Plextek”), LoJack Equipment Ireland Limited whose registered office is at
25-28 North Wall Quay, Dublin 1 (“LEI”) and LoJack Operating Company, L.P, a
Delaware Limited Partnership having its principal place of business at Meditech
Executive Center, 200 Lowder Brook Drive, Suite 1000, Westwood, MA 02090 (“LOC”
and, collectively with LEI, “Customer”).

 

2. PURPOSE

Plextek and Customer desire to enter into a contract on the terms stated herein
for Plextek to continue to manufacture and supply to Customer VLU5 stolen
vehicle recovery products (including all variants thereof) (“Products”) in
accordance with the terms and conditions set forth in this Agreement. This
Agreement supersedes the Design, Manufacturing and Supply Agreement of
December 29, 2003, as amended, and all other agreements and understandings with
respect to the manufacture and supply of VLU products, except the Technology
Escrow Agreement of January 1, 2006, and the Agreement of June 20, 2006 among
Plextek, Customer and Clarion (Malaysia) Sdn Bhd.

 

3. SCOPE OF AGREEMENT

This Agreement governs supporting Customer’s previous Product designs including
any engineering and design required for manufacturing, maintaining or commencing
volume production, all coordination with the approved contract manufacturer,
preparation of the manufacturing line for volume production, and the supply of
such Products by Plextek to Customer during the term.

 

4. PRODUCT AND SERVICES SUPPLY

 

4.1

Notwithstanding anything herein to the contrary, Customer shall not be
restricted from having 3rd parties manufacture and supply products other than
VLU5 Products without remuneration to Plextek.

 

4.2

Customer agrees to purchase from Plextek, and Plextek agrees to sell to Customer
not less than ** VLU5 Products (the “Minimum Volume Commitment”) from ** to **
subject to the terms and conditions of this Agreement. At Customers option, the
number of units which Customer

 

1



--------------------------------------------------------------------------------

 

shall Purchase and Plextek shall supply may be increased by up to ** additional
units, and the production period but not the period within which the Minimum
Volume Commitment must be purchased may be extended by up to **.

 

4.3 Plextek shall continue to use the current contract manufacturer for the
Products to be produced pursuant to this Agreement.

 

4.4 Plextek shall share with Customer all information relating to the
production, development, and supply of the Products. Without limiting the
foregoing, Plextek shall provide Customer on a timely basis the complete bill of
materials, schematics, gerber files, source code, object code, and manufacturing
test code for each Product, together with all updates and revisions thereto, and
complete cost information for all goods and services, whether provided directly
by Plextek or by subcontract or purchase.

 

4.5 Plextek shall use commercially reasonable efforts to continuously reduce the
cost of the Products, while maintaining or exceeding Customer’s quality
standards and specification requirements.

 

4.6 The parties shall continue to use the already established Executive Steering
Committee whose processes are to communicate high level issues related to
services and products provided by Plextek as defined in this agreement. The
Executive Steering Committee shall maintain its current structure and shall
continue to meet twice per year. The Operating Team will continue to meet on a
weekly basis to address ongoing operational issues.

 

4.7 Without Customer’s prior written consent, (i) Plextek shall not produce for,
or sell to, any third party any LoJack System products, services or components,
and (ii) Plextek shall cause the contract manufacturer for the Products not to
produce for, or sell to, any third party any LoJack System products, services or
components, except for Permitted Products. “Permitted Products” shall mean
products not in excess of ** units per annum which (i) incorporate a circuit
design or circuit board designed for the VLU5 product, (ii) are sold to a
governmental agency for national security or military purposes, (iii) are not
for tracking, location and recovery of vehicles, goods in transit, people and
valuable or important mobile objects, and (iv) do not incorporate Customer
proprietary information other than that created by NRE under a contract between
Customer and Plextek in connection with the circuit or circuit board design. The
foregoing is not intended to preclude the use of a VLU5 radio circuit for
communications in a device which determines location by GPS or other technology
without use of Customer proprietary information. In the event that Plextek has a
market for Permitted Products in excess of ** units per annum, the parties will
negotiate in good faith for an equitable remuneration to Customer on a per unit
basis. Such remuneration shall not exceed the lesser of $**/unit or **% of the
VLU5 derived element of Plextek’s margin on such units. Plextek shall not
restrict the contract manufacturer for the Products (or any supplier) from
contracting with, manufacturing for, or selling to, Customer.

 

5. UNIT PRICES

 

5.1 Unit pricing for all products shall be as set forth in Exhibit A hereto.

 

5.2 All pricing and payments hereunder shall be denominated and paid in US
Dollars.

 

2



--------------------------------------------------------------------------------

6. ORDER, PLANNING AND FORECAST PROCEDURE

 

6.1 2008 Plan. Customer will deliver to Plextek a plan with volumes through
December 2008 or any applicable extended term. Projected volumes will include a
break-out of volumes by frequency variations.

 

6.2 Rolling Forecast. Each month Customer will provide to Plextek a schedule
(“Recon”) that outlines monthly requirements by derivative and variant. Customer
and Plextek will develop mutually agreeable forecasting and ordering procedures,
it being understood that Customer’s and Plextek’s objective is to have such
procedures be consistent with the following:

 

  6.2.1 The first month of the succeeding quarter shall constitute a firm order
for the specified quantities. The second month shall constitute a firm order,
which may be adjusted for each Product up or down not more than 15% by Customer
by written notice given during the first month; provided, however, that Plextek
agrees to negotiate in good faith with the contract manufacturer to obtain
additional flexibility with minimal impact to Customer’s total cost. The third
month shall constitute a firm order, which may be adjusted up or down not more
than 25% by Customer by written notice given during the first month, and not
more than 15% by written notice given during the second month.

 

  6.2.2 In the event specialized inventory is required to build inventory for
Products that are designed to operate in countries where a small quantity of
Products generally are sold each year, then Customer agrees to reimburse Plextek
(at cost) for any excess component or material inventory purchased for such
small volume variants due to bulk purchasing requirements. Inventory
reconciliation shall be made every six months during the term. Notwithstanding
the foregoing, Customer’s reimbursement obligation shall not accrue so long as
there is an ongoing forecast of unit purchases for such small volume variants.

 

  6.2.3 Plextek shall be required to accept and deliver orders consistent with
this Section 6.2 provided that if Plextek determines in good faith that
compliance with this obligation would result in Plextek being unable to continue
to perform its obligations under this Agreement without jeopardizing its ability
to operate as a going concern, then the parties agree to use good faith efforts
to negotiate a mutually acceptable resolution, such resolution potentially
including without limitation Plextek relinquishing its remaining obligations to
Customer at a price (if any) to be determined based on the circumstances and in
exchange for transferring to Customer all Plextek’s rights and responsibilities
under this Agreement and under any associated supply agreement with the contract
manufacturer.

 

6.3 Conference Calls. There shall be a weekly conference call to finalize weekly
shipping information, and to give insight into future periods in accordance with
the above schedule.

 

6.4 Purchase Orders. Customer will issue a blanket purchase order that shall be
amended periodically to reflect orders becoming firm and changes in quantities
pursuant to Section 6.2.1 and for other changes agreed by the parties. Only
written or secure electronically dispatched purchase orders issued by Customer
shall be valid. Verbal orders, additions or changes, shall be legally binding
solely to the extent confirmed in writing by facsimile or secure electronic
means by Customer and accepted by Plextek in writing (including by facsimile or
secure electronic means). Plextek shall confirm purchase orders, or additions or
changes thereto, within five (5) working days of receipt.

 

3



--------------------------------------------------------------------------------

6.5 Inventory. Plextek shall maintain a piece part inventory to support Product
mix and frequency shifts to accommodate short term shifts in demand in
accordance with the discretion provided for in Section 6.2.1. Availability of
materials to support production will be maintained at an agreed upon level, and
reviewed monthly. The parties agree to negotiate in good faith on a case-by-case
basis, any fluctuations within lead times that may become necessary.

 

6.6 Approved Vendor List. Plextek shall maintain an approved vendor list for all
components used in the production of Products for Customer, subject to review
and approval by Customer.

 

6.7 Production Procedures. Production of Products shall include procedures for
supplying secret codes, serializing, packaging, and labeling as specified by
Customer.

 

6.8 Disaster Recovery. Plextek will continue to execute the manufacturing of
Products in two separate facilities with similar capacity levels to mitigate the
loss of production and testing capacity should one of the facilities suffer an
incident such as fire or explosion that would render all or part of the
manufacturing capacity useless.

 

6.9

Contingency for 2nd Source for Manufacturing. Plextek will develop and maintain
a business relationship with at least one alternative contract manufacturer
which could be used to produce Products promptly following any force majeure
event involving the then current contract manufacturer, or any failure of the
then current contract manufacturer to perform as agreed.

 

6.10 Service Level Commitments. Plextek and Customer will jointly develop
appropriate service level commitments relating to such matters as delivery
schedules, quality standards, process controls, invoice accuracy, and forecast
accuracy.

 

6.11 Information Requirements. Plextek and Customer will utilize existing
appropriate information reporting requirements covering such matters as advance
shipping notices, production schedules, inventories, production yields, and
in-transit materials.

 

6.12 Quality and Reliability Standards. Plextek shall build, and shall cause its
contract manufacture to build, all Products utilizing professional workmanship
and quality standards consistent with the standards maintained by experienced
high quality electronics manufacturers of similar products.

 

7. PAYMENT

 

7.1

Unless agreed otherwise, payment of all valid invoices rendered under this
Agreement for goods sold to Customer shall be made in US Dollars within 30 days
from the later of (i) receipt of invoice at Customer’s accounts payable
department. Invoices not paid by the Receipt Date plus 45 days will accrue
interest from the date due until paid at the rate of one percent (1%) per month
(12% per annum). All invoices shall include detail regarding amounts payable to
the contract manufacturer and amounts payable to Plextek. Customer shall pay
Plextek and the contract manufacture for the respective amounts payable to each
of them set forth on such invoices. Plextek shall have the option at any time to
have all amounts be payable directly to Plextek (and for Plextek, in turn, to
pay the contract manufacturer), such option to be

 

4



--------------------------------------------------------------------------------

 

exercisable by Plextek delivering written notice to Customer, which notice shall
become effective on the later of the next invoice date or 45 days after receipt
by Customer of such notice.

 

7.2 Plextek may terminate this Agreement if Customer fails to make timely
payment of sums due to Plextek, and such condition has not been cured within
sixty days of written notice thereof by Plextek; provided, however, that,
Plextek may not suspend performance or terminate this Agreement for reason of
non-payment by Customer of any amounts disputed in good faith. In the event of
the alleged failure of Customer to pay any dollar amount or portion thereof when
such amount is due, if the obligation is disputed in good faith by Customer,
this Agreement shall continue in effect and Plextek shall continue to provide
goods and services hereunder until the earlier of its expiration pursuant to its
terms or the failure of Customer to pay such dollar amount or portion within
twenty (20) days of a resolution of the disputed amount in favor of Plextek.

 

8. DELIVERY

 

8.1 Products will be made available “Ex Works” (Incoterm 2000) at the factory of
the contract manufacturer. Customer will arrange for collection of goods,
arrange for shipment of US-bound product and notify licensees of availability of
their product for shipment arrangements.

 

8.2 Any liability of Plextek for non-receipt of goods by Customer shall be
limited to replacing the goods within a reasonable time or issuing a credit note
against any invoice raised for such goods.

 

8.3 All Products shall be delivered with all regulatory and other governmental
approvals necessary for the sale and marketing in such jurisdictions as Customer
shall specify from time to time; provided, however, that Customer shall bear the
cost (without mark-up) of obtaining regulatory approvals necessary for the sale
and marketing of Products in jurisdictions which do not follow the regulatory
requirements of the United States of America or European Union.

 

9. DELAYS

 

9.1 Plextek shall be responsible for deliverables of each contract manufacturer
and supplier selected by Plextek, notwithstanding any final approval of such
selection by Customer.

 

9.2 Notwithstanding the above, in the event of any delays caused by Customer
Deliverables, Plextek shall make all commercially reasonable efforts to ensure
that any resulting delay to Plextek Deliverables is minimised.

 

10. ACCEPTANCE OF PRODUCTS

 

10.1 The provisions of this Section 10 shall apply only with respect to Products
that have been produced for commercial sale.

 

10.2 Customer shall be entitled to reject Products (“Rejected Products”) that
are found:

 

  (a) to have been materially damaged prior to Delivery, or

 

  (b) not to comply with any specification for the Products agreed in writing
between Plextek and Customer.

 

5



--------------------------------------------------------------------------------

10.3 The Customer shall notify Plextek in writing of Rejected Products within
ten business days of Delivery and will return Rejected Products at Plextek’s
expense and risk to Plextek’s designated repair site. Before returning any
Rejected Products, Customer will discuss with Plextek via telephone Customer’s
reason for such rejection. Notwithstanding any such discussions, Customer shall
be entitled to return such Rejected Products after ten business days of
commencing any such discussions with Plextek.

 

10.4 Upon return of the Rejected Products Plextek will as soon as reasonably
practical (at its own option) either repair, replace or credit Customer for
Rejected Products. The cost associated with any such repair, replacement or
credit will be the responsibility of Plextek. In the case of replacement or
credit, title to the Rejected Products shall pass to Plextek on delivery to
Plextek.

 

10.5 In the absence of earlier notification of rejection, Customer will be
deemed to have accepted Products ten business days after Delivery. Customer
approval of any sample or acceptance of any goods shall not relieve Plextek from
responsibility to deliver goods and perform services conforming to
specifications, drawings, and descriptions or waive any warranty rights of
Customer.

 

11. ENGINEERING CHANGE CONTROL

 

11.1 Either party may at any time propose changes to the specifications of
Products by a written Engineering Change Order (“ECO”) to the other party.

 

11.2 The recipient of an ECO will use all commercially reasonable efforts to
provide a detailed response within ten business days of receipt.

 

11.3 Plextek will advise Customer of the likely impact of an ECO (including but
not limited to delivery scheduling and Prices) on any current or future Orders.

 

11.4 Neither party will unreasonably withhold or delay agreement to an ECO and
the parties will endeavour to agree and implement at the earliest opportunity
ECOs relating to personal and product safety.

 

11.5 Until an ECO and any associated impact has been agreed in writing, the
parties shall be entitled to perform their obligations without taking account of
that ECO, and neither party shall be obliged to implement any changes not
covered by an ECO.

 

11.6 Plextek and the contract manufacturer will not deviate from the approved
bill of materials and manufacturing process without first gaining approval of
the proposed change from the Customer’s engineering department via an approved
ECO.

 

12. INTELLECTUAL PROPERTY

 

12.1

Plextek agrees that all intellectual property resulting from work performed
pursuant to this Agreement will be a “work for hire” (the “Work”) and the Work
and all such materials shall be owned and controlled exclusively by Customer.
Ownership of all intellectual property in the Work shall vest irrevocably in
Customer upon creation. Customer nevertheless shall have the obligation to pay
development phase milestone payments that Customer becomes obligated to pay in
accordance with the terms of this Agreement; provided that Customer’s ownership
of all

 

6



--------------------------------------------------------------------------------

 

intellectual property in the Work shall vest entirely in such portion that has
been created prior to the making of each milestone payment. In the event of a
dispute over the amount due, Customer shall make payment of the disputed amount
under protest and otherwise in accordance with the terms of this Agreement. Upon
resolution of the dispute, to the extent that the amount paid exceeds the amount
ultimately found to have been due, Plextek promptly shall pay the excess to
Customer. To the extent that for any reason any part of the Work shall be
determined not to be a “work for hire,” Plextek hereby assigns to Customer
without additional compensation all of Plextek’s right, title and interest in
and to such Work, free and clear of all liens and encumbrances. Customer hereby
grants to Plextek a limited, nonexclusive, perpetual, royalty-free license to
use the intellectual property in the Work (the “Licensed IP”) in other products
developed by Plextek; provided, however, that in no event shall any of the
Licensed IP be used in any product or service that is offered for sale,
marketed, or otherwise made available for the purpose of tracking, locating or
recovering assets or people or for products for sale to or by any Competitor;
and provided further however that in no event shall Licensed IP include any of
LoJack’s Background IP. The term “Competitor” shall mean any of the following
entities (or any of their affiliates), subject to updating not more frequently
than each calendar quarter by mutual agreement (which agreement shall not be
unreasonably withheld or delayed) for such additional companies as are
identified in the future to then be in competition with Customer or any of its
licensees. **

Customer agrees to Plextek continuing its commercial and trading relationship
with ** for Products.

 

12.2 To the extent that Plextek, in the course of Plextek’s work or assignments
for Customer, utilizes or adapts intellectual property that Plextek has
previously created or with respect to which Plextek is the owner of any
intellectual property rights (including without limitation any manufacturing
techniques used in the production of Products, Plextek hereby grants to Customer
a nonexclusive, perpetual, transferable, royalty-free license to all such rights
now existing or hereafter arising or created in law or equity in such
intellectual property for use in connection with any product or service now
known or hereafter developed, including without limitation, the right to
sublicense such rights to others for manufacture or other purposes. Such license
shall include Plextek-developed proprietary factory infrastructure only if
(a) Plextek has ceased all business operations, voluntarily or involuntarily,
(b) Plextek has been adjudicated as bankrupt, or; has had a receiver or trustee
appointed for all or substantially all of its property; and as a result thereof
ceases to perform its maintenance and support obligations in accordance with
this Supply Agreement, (c) Plextek does not have the personnel or financial or
other resources to perform its obligations under this Supply Agreement,
(d) Plextek has ceased to perform its obligations under this Supply Agreement,
(e) Plextek has filed a voluntary petition for reorganization, arrangement or
bankruptcy, or (f) Plextek has made an assignment for the benefit of its
creditors of all or substantially all of its assets, and the term of the license
with respect to Plextek-developed proprietary factory infrastructure shall be
six months.

 

12.3

Plextek agrees to waive, hereby waives, and agrees to cause each person or
entity actually providing services pursuant to this Agreement to waive all moral
rights now known or hereafter developed, in all jurisdictions in the United
States, including but not limited to all States and the Federal Government, and
in all jurisdictions outside the United States. Moral rights include but are not
limited to the statutory or other rights of inventors and authors, and the moral
rights or similar laws of other jurisdictions both within and outside the United
States. Plextek agrees to

 

7



--------------------------------------------------------------------------------

 

execute, and to cause each person actually providing services pursuant to this
Agreement to execute, any and all written instruments requested by Customer to
waive moral rights with respect to specific works that have been created by
Plextek, or such person, for Customer after execution of this Agreement.

 

12.4 Plextek agrees to disclose all discoveries, improvements and inventions
conceived, made or developed in the performance of the Work (hereinafter
“Inventions”) promptly and fully to Customer and to execute any and all
documents deemed necessary by Customer to secure fully title to the Work and all
Inventions, including patent assignments, and to cooperate with Customer, at
Customer’s expense, in any subsequent actions deemed necessary by Customer to
perfect its interest in the Work and all Inventions.

 

12.5 Plextek agrees that it will not create or permit any security interest,
lien or other encumbrance upon any part of the Work or any materials furnished
by Customer to Plextek hereunder.

 

12.6 Plextek agrees to perform, during and after the term of this Agreement, all
acts deemed necessary or desirable by Customer to permit and assist it in
evidencing, perfecting, obtaining, maintaining, defending and enforcing
Customer’s ownership rights in and to the Work and Plextek’s assignment with
respect thereto in any and all countries, and to that end hereby constitutes
Customer as Plextek’s agent and attorney-in-fact, to act for and in behalf of
Plextek, all such acts to have the same legal force and effect as if executed or
done by Plextek. Such acts may include, but are not limited to, execution and
delivery or filing of documents. Customer shall bear the actual, documented
third party costs incurred by Plextek in performing the acts described in this
Section 12.6. Following termination of this Agreement, if Customer requests
Plextek to perform any substantial services described in this Section 12.6,
Customer agrees to pay Plextek at its customary hourly rates for such services.

 

12.7 Plextek represents and warrants that it has agreements in place, or shall
obtain agreements prior to any disclosure of confidential information or the
performance of any Work, with all of Plextek’s subcontractors, agents and other
third parties providing any services as a part of any part of the Work to enable
it to convey the rights provided for herein to Customer. Copies of all such
agreements shall be provided to Customer upon request.

 

12.8 With the exception of the licenses granted in Sections 12.2 and 12.9,
nothing in this Agreement shall of itself serve to transfer the ownership of, or
rights to, any intellectual property of either party already existing at the
Effective Date (“Background IP”).

 

12.9 Each party hereby grants to the other, without cost, such license to its
Background IP as may be necessary for performance of the activities contemplated
by this Agreement by the other, including manufacture by third parties.

 

13. PLEXTEK WARRANTY

 

13.1

Plextek warrants that the services performed pursuant to this Agreement will be
performed in accordance with the professional workmanship standards consistent
with experienced high quality product designers performing similar type of work.
Plextek warrants that all recommended design specifications, manufacturing
processes and testing procedures developed and delivered to Customer hereunder
shall conform to this Agreement and that all documentation delivered to Customer
shall be accurate and adequate for its intended use as disclosed by Customer to
Plextek. Plextek agrees at its sole cost and expense to remedy

 

8



--------------------------------------------------------------------------------

 

promptly any material non-conformance discovered by Customer provided that
Customer has given Plextek written notice of such non-conformance within six
(6) months of the date of Acceptance by Customer.

 

13.2 Plextek warrants that it has the right to enter into this Agreement, and
that there is no agreement or restriction which would interfere with or prevent
Plextek from entering into this Agreement or rendering the services or
performing the other obligations contemplated hereunder.

 

13.3 Plextek warrants, with respect to all of the deliverables to be furnished
to Customer hereunder, that it has used all commercially reasonable due
diligence to assure that (i) none of such deliverables has been developed or
will be delivered in violation of any copyright, trademark, patent, trade secret
or other right of any third party, and (ii) Customer use as contemplated by this
Agreement will not infringe upon any patent, trademark, copyright, trade secret
or other right of any third party. In order to minimize the risk of any such
infringement arising, the parties shall co-operate at the appropriate time in
the conduct of such searches as might reasonably be expected to bring to light
any third party rights which could potentially be infringed. Plextek shall bear
the first $10,000 of any third party expenses incurred in connection with the
conduct of any searches of public databases necessary to ensure compliance with
the provisions of this Section 13.3. Customer shall bear the next $10,000 of
such third party expenses, and the parties shall share equally any such expenses
in excess of $20,000. The parties will use commercially reasonable efforts to
minimize such third party expenses.

 

13.4 It is intended that Products shall not include technology, which is
proprietary to parties other than Customer. If Plextek believes that it is
necessary or desirable to incorporate any patented or other intellectual
property of a third party, Plextek will advise Customer of the need or
desirability of incorporating such intellectual property, shall not incorporate
any such intellectual property unless Customer shall have consented in writing,
and shall obtain all appropriate consents. If a fee is payable to a third party
in consideration for use of such intellectual property, then Customer shall bear
the expense of such fee. Plextek shall use its best efforts to assure that the
incorporation of any such third party intellectual property is performed in a
modular fashion intended to minimize the expense of substituting different
technology therefore at a later date.

 

13.5 If Plextek is shown to be in breach of such warranty in relation to
particular services, it shall at its own cost as soon as reasonably practicable
re-perform the relevant services and, up to a limit of three hundred thousand
dollars ($300,000) in aggregate, shall reimburse Customer for loss, cost or
damage resulting from such breach.

 

13.6 Plextek will hold Customer, its officers, directors, agents, employees and
customers harmless and indemnified from and against any and all liability,
losses, damages, costs and expenses, including attorney’s fees, arising out of
any claim resulting from a breach by Plextek of the provisions of Section 13.3.

 

14. PRODUCT WARRANTY

 

14.1 Plextek warrants that it will credit Customer’s account for any unit which
does not comply in all material respects with the applicable specification for
attached hereto, or which suffers from a defect in workmanship (“Defective
Model(s)”), provided that:

 

9



--------------------------------------------------------------------------------

  (a) Customer notifies Plextek in writing after discovery of the Defective
Model; and

 

  (b) such Defective Model is returned prepaid to Plextek’s designated repair
location within the later of ninety (90) days following the earlier to occur of
(i) twelve months from the date of purchase by Customer’s end-user, or (ii) 18
months from the date of its receipt at Customer’s site.

 

14.2 The above warranty will not apply to:

 

  (a) Products which have been misused, modified, damaged, placed in an
unsuitable physical or operating environment, or maintained improperly, or
caused to fail by any product or service not supplied by Plextek;

 

  (b) Products which have been subject to any repair carried out by Customer or
a third party and not authorised in writing in advance by Plextek;

 

  (c) prototypes and pre-production or pilot versions of Products, which will be
supplied “as is” without warranty of any kind; or

 

  (d) Products for which Plextek, at the written request of Customer, has not
performed the standard inspection and test procedure.

 

14.3 Plextek and Customer shall develop a mutually agreed testing procedure to
be performed by Customer on all Products that Customer believes are Defective
Products before the same are returned to Plextek for warranty credit. If greater
than 10% of all Products returned by Customer to Plextek as Defective Products
are determined by Plextek in good faith not to be defective, Customer shall be
responsible for all redelivery costs and shall in addition pay ** ($**) per unit
to Plextek to cover investigation of the alleged defect or non-compliance. Title
to returned Products will pass to Plextek and Customer respectively upon
delivery.

 

14.4 Plextek and Customer shall develop a mutually agreed testing procedure to
be performed by Customer on all or an agreed sampling of Products that Customer
believes are defective. In the event of a defect resulting from a failure of
Plextek to perform its obligations as provided in this Agreement or a breach of
warranty, the parties will negotiate in good faith industry standard provisions
relating to the removal and replacement of Products in the event of systemic or
catastrophic failure of an agreed portion of any lot provided to Customer (a
“Recall”). In the event of a Recall, Plextek shall reimburse Customer for the
cost of or shall provide replacement Products to Customer at no charge. In
addition, Plextek and Customer shall develop within 180 days following execution
and delivery of this Agreement a mutually agreed allocation of responsibility
for the labor cost to remove and reinstall Products included within such Recall.

 

14.5 This Article 14 sets out Plextek’s sole obligation and liability, and
Customer’s exclusive remedy, for claims for Defective Products and replaces all
other warranties and conditions, express or implied, including but not limited
to implied warranties or conditions of merchantability or fitness for a
particular purpose.

 

15. CUSTOMER WARRANTY

 

15.1

Customer warrants that any information and other deliverables supplied by
Customer will be accurate in all material respects and that none will, to the
knowledge of Customer, be delivered

 

10



--------------------------------------------------------------------------------

 

in violation of any copyright, trademark, patent, trade secret or other right of
any third party, and that no aspect of Customer’s requirements placed on Plextek
with regard to Products will, to the knowledge of Customer be in violation of
any applicable laws or regulations in any relevant jurisdiction.

 

15.2 Customer warrants that it has the right to enter into this Agreement and
that there is no agreement or restriction, which would interfere with or prevent
Customer from entering into this Agreement or from performing its obligations
contemplated hereunder.

 

16. CONFIDENTIALITY

 

16.1

Each party acknowledges that much, if not all, of the material and information
which has or will come into its possession or knowledge in connection with the
performance of this Agreement, including technical information, information as
to systems and operations, and financial information, consists of confidential
and proprietary information of the other party (“Confidential Information”). The
party receiving such information (“Receiving Party”) agrees to hold such
Confidential Information in strictest confidence and agrees not to release such
information to any individual or entity whether employee, franchisee,
subcontractor, subcontractor employee or 3rd party contract manufacturer unless
such individuals or entities are necessarily involved in the provision of
products and services hereunder and are under a written obligation to maintain
the confidentiality of the information as provided in this Agreement.

 

16.2 Receiving Party further agrees not to make use of Confidential Information
for its own benefit or for the benefit of any third parties, other than for the
performance of this Agreement, and not to release or disclose it to any third
party either during the term or after the termination of this Agreement. In the
event of any breach of this confidentiality obligation, Receiving Party
acknowledges that the other party would have no adequate remedy at law, nor in
the form of damages, and hereby waives its right to contest any equitable relief
sought by the other party though not Receiving Party’s right to contest the
question of whether a breach has occurred. Receiving Party also waives the
requirement of any bond being posted as security for such equitable relief.

 

16.3 Receiving Party shall be solely responsible for maintaining the security of
such Confidential Information and for complying with all federal, state and
local laws, regulations, or other requirements governing the privacy and
non-disclosure of such information.

 

16.4 The foregoing obligations shall not apply to any information which

 

  (a) is or becomes known publicly through no fault of the receiving party; or

 

  (b) is learned by the Receiving Party from a third party entitled to disclose
it; or

 

  (c) is already known to the Receiving Party before receipt from the disclosing
party as shown by the Receiving Party’s written records; or

 

  (d) is independently developed by the Receiving Party by persons having no
exposure to Confidential Information of the Disclosing Party, as shown by the
Receiving Party’s written records; or

 

11



--------------------------------------------------------------------------------

  (e) must be disclosed by operation of law, including the Securities Laws of
the United States of America.

 

16.5 In the case of disclosures compelled by law, to the extent possible the
Receiving Party shall give prior notice to the Disclosing Party sufficient to
allow the Disclosing Party to seek protective relief.

 

17. TIME FOR PERFORMANCE

 

17.1 It is critical to Customer that Plextek deliver the Products and services
contemplated by this Agreement on the agreed schedule. To the extent that
allowance may be made for delay, provision is made in this Agreement for events
of force majeure and for penalties for late delivery within specified limits. It
is the intention of the parties that any late performance to any degree that is
outside the scope of those provisions shall constitute a breach of this
Agreement. Plextek agrees to notify Customer promptly if, at any time, it
appears that Plextek may not be able to meet any obligation hereunder on time.
Customer shall have the right to inspect the work in progress from time to time
and upon request Plextek shall provide Customer with written status reports
regarding each aspect of performance hereunder.

 

17.2 In the event that any Plextek deliverable, output, or milestone (“Plextek
Deliverable(s)”) is subject to a delay caused, not by any act or omission of
Plextek, but by a delay or material change to any Customer deliverable, output,
or milestone (“Customer Deliverable(s)”), then Plextek shall inform Customer of
such delay and obtain Customer’s consent (such consent not to be unreasonably
withheld) to postpone the delivery date accordingly of any Plextek Deliverable
which is dependent, directly or indirectly, upon the delayed or changed Customer
Deliverable.

 

18. EXCLUSIONS AND LIMITATIONS OF LIABILITY

 

18.1 Nothing in this Agreement excludes or limits the liability of either party
for death or personal injury caused by a party’s negligence or liability
resulting from fraud or willful default or otherwise insofar as the liability of
the parties cannot lawfully be excluded or limited.

 

18.2 Subject to Sections 14 and 18.1 above, each party’s total liability to the
other in contract, tort (including negligence or breach of statutory duty),
misrepresentation, restitution or otherwise, arising in connection with the
performance or contemplated performance of the Agreement shall be limited to no
more than such sum as can be considered reasonable in the context of the net
remuneration to Plextek under the Agreement.

 

18.3 Neither party shall be liable to the other for any loss of profit, loss of
business, depletion of goodwill nor for any indirect or consequential loss or
damage whatsoever (howsoever caused) which arises out of or in connection with
the Agreement which is not a foreseeable result of the breach of this Agreement.

 

19. TERM AND TERMINATION

 

19.1 This Agreement is effective from the Effective Date and shall continue in
force as provided in Section 4.2, unless earlier terminated pursuant to this
Section 19.

 

12



--------------------------------------------------------------------------------

19.2 After Customer has satisfied the Minimum Volume Commitment Customer may
terminate at any time upon giving one hundred twenty (120) days notice
Termination may be coincident with achievement of Minimum Volume Commitment. In
the event of termination by Customer, Customer shall:

 

  (a) immediately pay to Plextek all outstanding amounts already invoiced, and

 

  (b) pay all reasonable Plextek charges for work performed on any outstanding
Customer orders not yet invoiced at the date of termination upon receipt of
Plextek’s account (provided Customer is otherwise obligated to pay for such work
pursuant to another provision of this Agreement), and

 

  (c) Upon receipt of Plextek’s account pay to Plextek all reasonable sums paid
or irrevocably committed by Plextek to third parties for materials (including
but not limited to materials on hand) and for other goods and services purchased
on behalf of Customer or in working towards fulfillment of Customer requirements
on any outstanding Customer orders consistent with the terms of this Agreement.

 

19.3 Customer shall have the right, at Customer’s expense, to take delivery of
all Products and materials paid for by Customer and not already in Customer’s
possession.

 

19.4 Plextek shall have an obligation to mitigate, as far as reasonably
possible, the charges to Customer under Section 19.2, including but not limited
to re-deployment of Plextek staff, cancellation of orders on third parties, and
sale of any materials on hand.

 

19.5 Either party may immediately cancel any Order and/or terminate this
Agreement:

 

  (a) Except as provided in Section 7.2 for payment issues, if the other party
commits a material breach of any of the terms of this Agreement and fails to
remedy the breach within sixty days of written notice requiring it to do so; or

 

  (b) if the other party becomes insolvent or is declared bankrupt, or if a
receiver, liquidator, trustee in bankruptcy or other officer with similar powers
is appointed over all or a substantial part of the assets of that party, or any
equivalent event occurs under any relevant jurisdiction;

And in any such case of termination, the terminating party shall have no further
obligations to the other party except to make payment for Orders fulfilled prior
to the date of termination, less any amount owing to the terminating party.

 

19.6 In the event of termination under 19.5 by Plextek, Plextek shall:

 

  (a) immediately pay to Customer any amounts owed by Plextek to Customer, and

 

  (b) deliver to Customer without undue delay, at Plextek’s expense, all work
product paid for by Customer, and

 

  (c) deliver to Customer without undue delay, at Plextek’s expense, all
documents, materials, Products information and other items, and execute any and
all documents requested by Customer, necessary for Customer to secure fully and
exploit to the fullest extent all Customer rights to intellectual property
provided for under this Agreement.

 

13



--------------------------------------------------------------------------------

19.7 Plextek shall be entitled (at its own option) to perform all accepted
orders placed prior to the termination of this Agreement and terms of this
Agreement will continue to apply to such orders.

 

19.8 Termination of this Agreement will not prejudice accrued rights and
liabilities of either party.

 

20. MISCELLANEOUS

 

20.1 Independent Contractors. The parties are independent contractors with no
authority to contract for or in any way to bind or to commit the other party to
any agreement of any kind or to assume any liabilities of any nature in the name
of or on behalf of the other party. Under no circumstances will either party, or
any of its employees, franchisees or subcontractors, hold itself out as or be
considered an agent or an employee of the other party.

 

20.2 Non-solicitation. During the term of this Agreement and for a period of one
year thereafter neither party shall solicit, entice away or divert any of the
other party’s staff to itself or to any third party.

 

20.3 Notices. Any notice given pursuant to this Agreement must be in writing and
sent by prepaid registered mail, facsimile, electronic mail, or personal
delivery to the recipient at their respective address appearing at the end of
this Agreement, or as changed through written notice to the other party in
accordance with the foregoing. Notice shall be deemed effective on the date of
receipt if sent by prepaid registered mail, on the date of transmission if sent
by facsimile or electronic communication, or on the date of delivery if
personally delivered.

 

20.4 Waiver. The failure of either party to insist upon a strict performance of
the terms of this Agreement or to exercise any right, remedy or election set
forth herein or permitted by law shall not constitute nor be construed as a
waiver or relinquishment of such term, condition, right, remedy or election.

 

20.5 Assignment. This Agreement may not be assigned or subcontracted by Plextek
without the written consent of Customer, and any such purported assignment,
including full or partial assignment or delegation to any agent or
subcontractor, is void.

 

20.6 Change of Control. The sale or transfer of a majority of the voting or
economic interest in Plextek (in one or a series of related transactions) (a
“Change of Control”) shall be deemed to be a breach of this Agreement unless:
(i) the acquirer (the “Acquirer”) is not a Competitor (as defined below),
(ii) the Acquirer is profitable and has a positive net worth, (iii) the Acquirer
affirmatively acknowledges in writing to Customer Acquirer’s intention to
continue to perform this Agreement in accordance with its terms and conditions
and has a capacity to do so at least the equivalent of that of Plextek on the
date hereof, and (iv) Plextek provides Customer advance written notice (subject
to any relevant obligations of confidentiality) of the proposed Change of
Control immediately upon achieving agreement in principle with the acquirer
(including the proposed Acquirer, and the relevant terms and conditions where in
the reasonable good faith judgment of Plextek the identity of the Acquirer and
those relevant terms and conditions could be expected to affect the substance or
manner of performance of this Agreement to the possible detriment of Customer’s
interests). The term “Competitor” shall mean any of the following entities (or
any of their affiliates), subject to updating not more frequently than each
calendar quarter by mutual agreement (which agreement shall not be unreasonably
withheld or delayed) for such additional companies as are identified in the
future to then be in competition with Customer or any of its licensees. **

 

14



--------------------------------------------------------------------------------

20.7 Captions. The captions are for convenience and in no way define, limit or
enlarge the scope of this Agreement or any of its sections.

 

20.8 Precedence. In the event of any conflict or inconsistency between this
Agreement and any purchase order, acceptance, bill of sale or other document
relating to the matters hereunder, the provisions of this Agreement shall take
precedence.

 

20.9 Entire Agreement. This Agreement (together with any Orders) constitutes the
entire agreement between the parties and supersedes any and all previous
representations, understandings, discussions or agreements between Plextek and
Customer as to the subject matter hereof. This Agreement may be amended only by
an instrument in writing signed by Plextek and Customer.

 

20.10 Severability. If any provision or any part thereof contained in any Order
or this Agreement is, for any reason, held to be invalid or unenforceable in any
respect under the laws of any jurisdiction where enforcement is sought, such
invalidity or unenforceability will not affect any other provision and such
Order and this Agreement shall be construed as if such invalid or unenforceable
provision or part thereof had not been contained therein and in such a way as to
give effect as far as possible to the original intention of the parties.

 

20.11 Governing Law. This Agreement shall be governed by the laws of the State
of New York, USA without giving effect to principles of Conflict of Laws and
shall benefit and be binding upon the parties hereto and their respective
successors and assigns. The parties hereby consent to exclusive jurisdiction and
venue in the State of New York, USA. The parties expressly agree that the
“United Nations Convention on Contracts for the International Sale of Goods”
shall not apply to this Agreement.

 

20.12 Advertising. Neither party shall use the name of the other in advertising
or promotion without prior written approval.

 

20.13 Public Announcement. In the event Customer determines to issue a public
announcement of the execution of this Agreement, Customer and Plextek will
develop a mutually agreed press release.

 

20.14 Force Majeure. Neither party shall be liable for delays in or failures of
performance due to causes beyond such party’s reasonable control (it being
understood that the contract manufacturer and suppliers shall be deemed under
Plextek’s reasonable control), including, but not limited to, Acts of God,
flood, earthquake, casualty, war, act of public enemy, riot, terrorism,
insurrection, embargo, or regulation or order of any government, government
agency or subdivision thereof. In the event of any such delay or failure the
affected party shall notify in writing the other party within seven days from
the time the affected party knew, or should reasonably have known, of the force
majeure event. The performance of the affected party shall be deemed suspended
so long as and to the extent that any such force majeure event continues,
provided however that (i) after sixty days of such suspension the other party
may terminate without liability such of its obligations hereunder as are
affected by the said delay or failure and (ii) the scheduled completion date of
any Product shall not be extended more than a cumulative sixty days pursuant to
the provisions of this Section 20.14.

 

15



--------------------------------------------------------------------------------

20.15 Survival. The rights or obligations of the parties set forth in Sections
4.7, 7, 12, 13, 15, 16, 18, 19, 20.2, 20.3, 20.8, 20.9, 20.10, 20.11 and this
Section 20.15 shall continue after termination remain in effect until they are
completed or otherwise satisfied.

 

20.16 Financial Statements. During the term of this Agreement, Plextek shall
provide to Customer true and correct copies of each of the following:

 

20.16.1    Plextek’s quarterly and annual financial statements promptly
following their completion (and in any event within 45 days after the end of
each calendar quarter), which shall be accompanied by a written representation
by a duly authorized senior officer of Plextek that such financial statements
are true and correct in all material respects to Plextek’s best knowledge,
20.16.2    Plextek’s annual financial statements certified by a recognized
chartered after the end of each fiscal year), which shall be accompanied by a
written representation by a duly authorized senior officer of Plextek that such
financial statements are true and correct in all material respects to Plextek’s
best knowledge, and 20.16.3    A 24-month forecast of Plextek’s profit and loss
statements, cash flows, and balance sheets not later than 45 days following the
end of each calendar year, which shall be accompanied by a written
representation by a duly authorized senior officer of Plextek that such forecast
has been prepared in good faith based upon reasonable assumptions consistent
with past practices.

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have caused this Agreement to be executed and acknowledge that they have read
and understood this Agreement.

 

PLEXTEK LIMITED     LOJACK OPERATING COMPANY, L.P.       BY:   LOJACK
CORPORATION, ITS GENERAL PARTNER Signature:  

 

    Signature:  

 

  Colin Smithers       Richard T. Riley   Managing Director       Chief
Executive Officer         Authorized Officer

Date:  

 

    Date:  

 

Address for Notices:     Address for Notices: Plextek Limited     LoJack
Corporation London Road     Meditech Executive Center Great Chesterford     200
Lowder Brook Drive, Suite 1000 Essex, CB10 1NY     Westwood, MA 02090 UK     USA

 

16



--------------------------------------------------------------------------------

Attention: Company Secretary    Attention: Michael Umana, CFO Phone:
44.179.953.3200    Phone: 1.781.251.4700 Fax: 44.179.953.3201    Fax:
1.781.251.4655

 

17



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT PRICING

Benchmark VLU5 WB pricing at aggregate annual VLU Product of ** units:

Effective January 1, 2008 **

Effective February 1, 2008 **

[VVP Pricing scheduled **]

 

18